Title: To George Washington from Bryan Fairfax, 19 July 1783
From: Fairfax, Bryan
To: Washington, George


                        
                            Dear Sir,
                            Towlston July the 19th 1783.
                        
                        I have received Your Excellency’s Favor of the 15th of June. When I wrote my last Letter we had not then
                            received any certain Accounts of the conclusion of the Peace, tho’ we did a few days afterwards by hearing of the Arrival
                            of the french Cutter at Philadelphia.
                        Some months ago there was a Hint given me of an Intention of building a Mill on Difficult, but whether I was
                            told that there would be an Application to me with regard to it I am uncertain, as I took but little Notice of it, and
                            Your Excellency’s Land on the other side did not come into my Mind. I have not yet been able to learn from what enquiry I
                            have had made that any Application has or will be made to the Court about it.
                        When it was mentioned to me I think that I was inclined to believe that it could not be done without my
                            concurrence neither yet am I persuaded that it can: and most surely if it depends on me while I have it in mind nothing
                            shall be done to Yr Prejudice. The Man who lives at the Bridge has a Lease from me for the Land on the South Side of the
                            Road; and since he settled it I let him have also what lies on the North Side to be added to his Lot, for which I signed a
                            piece of writing, which he also signed and which I have in my Possession. Now I should think he wd not think that he had
                            any legal Title when I had the writing, which is only a memorandum of my consent to it & his acknowledgement of
                            the Rent he wd pay. I mean to abide by the writing yet I don’t think he is entitled from it to build a Mill there—I
                            suppose that the lower side of the Road is the only proper place. When I said if it depended on me it should not be done,
                            I meant consistently with what the Man may have reason to expect from me. I don’t think he can expect any ample Lease from
                            me whereby he could have a Right to apply for the condemnation of any opposite Land; for it is only such a Memorandum as I
                            have made with regard to others who have desired Leave to occupy Land adjoining to their Lots. I remain with great Esteem
                            & Respect Dr Sir, Yr Excellency’s most obliged & affect. hble Servt
                        
                            Bryan Fairfax.
                        
                        
                            During the war I made no Apology for the Paper I was sometimes forced to write on; but now I must say I
                                am without any better; and I thot You would excuse it. The same Messenger I send for Paper might
                                carry this Letter.
                        

                    